Citation Nr: 0704353	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  05-00 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for anxiety disorder 
other than PTSD.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin disability.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for bruxism.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1963 to 
August 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of April 2004 and March 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

(The decision below reopens a previously denied claim of 
service connection for PTSD.  Consideration of the underlying 
merits of the veteran's claim for service connection for PTSD 
is deferred pending completion of the development sought in 
the remand that follows the decision below.  Because the 
veteran's claim for service connection for bruxism is based 
on the contention that this disorder is a symptom of and is 
therefore related to his claimed PTSD, consideration of the 
bruxism claim will be deferred pending the results of the 
PTSD remand and subsequent readjudication by the RO.)




FINDINGS OF FACT

1.  By a decision entered in April 1985, the Board denied 
service connection for a psychiatric disorder, a skin 
disability, and hypertension; that decision is final.

2.  Evidence received since the April 1985 Board decision 
includes additional information pertaining to the veteran's 
claimed PTSD stressors; this evidence relates to 
unestablished facts necessary to substantiate the veteran's 
PTSD claim, is neither cumulative nor redundant of the 
evidence that was previously of record, and raises a 
reasonable possibility of substantiating the claim.

3.  Evidence received since the Board's April 1985 denial of 
service connection for psychiatric disability, a skin 
disability, and hypertension does not relate to unestablished 
facts necessary to substantiate the skin, hypertension, or 
anxiety disorder claims, and does not raise a reasonable 
possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection for PTSD.  38 U.S.C.A. 
§§ 1110, 1131, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303, 
3.304 (2006).

2.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for anxiety 
disorder other than PTSD, a skin disability, or hypertension.  
38 U.S.C.A. §§ 1110, 1131, 5108; 38 C.F.R. §§ 3.156, 3.303, 
3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)) has changed 
the standard for processing veterans' claims.  The VCAA has 
left intact the requirement that new and material evidence be 
received in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108.  This is required before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. § 5103A(f).  

Notwithstanding the above, the Board notes that the veteran 
was, in fact, apprised of the provisions of the VCAA in 
December 2004, including the requirement that new and 
material evidence be received in order to reopen a claim.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

I.  Background

The veteran's claims for service connection for a psychiatric 
disorder, a skin disability, and for hypertension, were 
denied by the Board in an April 1985 decision.  That decision 
is a final decision.  38 C.F.R. § 20.1100 (2006).  The 
evidence of record at that time consisted of the veteran's 
SMRs, the report of two January 1984 VA examinations, and 
outpatient treatment records from the VA Outpatient Clinic in 
Brecksville, Ohio.  

The veteran's claim of service connection for PTSD was denied 
in a rating decision dated in December 2002.  The veteran had 
not responded to the RO's August 2002 request for information 
regarding his claimed stressors.  After the RO denied the 
veteran's PTSD claim in December 2002, the veteran submitted 
a five-page handwritten statement regarding his alleged 
stressors, as well as maps showing where he was based while 
serving in Vietnam.  Also new to the record is an amended 
copy of his handwritten stressor statement, and a statement 
from D.G., a fellow veteran who served in Vietnam with the 
veteran, recounting what the veteran had told him about some 
of his experiences in Vietnam and afterward.  

Additional evidence received subsequent to the Board's April 
1985 decision consists of additional outpatient treatment 
records from Brecksville; that portion of the veteran's 
service record that shows his service dates and locations, 
promotion history, in-service schools, and awards; and a 
letter signed by S.M., M.D., and J.C., Ph.D., both of whom 
are employed at Brecksville.  Also added is an August 1982 
letter, received into the record in June 2002, authored by VA 
physician D.T., M.D., informing the veteran that a recent 
Agent Orange examination showed that he had abnormal blood 
pressure, but that current research did not show that high 
blood pressure was associated with exposure to Agent Orange.  
Newly received is also a February 1991 statement, received by 
VA in November 2004, from A.P., a VA readjustment counseling 
specialist, stating that he had been treating the veteran for 
about six months and that the veteran contended that his 
stress was created by his employment.  Finally, newly added 
to the record is the transcript of a May 2006 hearing before 
the undersigned Veterans Law Judge.  

II.  Analysis

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156; see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

A.  PTSD

The veteran was denied service connection for, inter alia, a 
psychiatric disorder in a Board decision dated in April 1985.  
That decision is a final decision.  Since the "psychiatric 
disorder" was not narrowly defined, and since the 
symptomatology presented by the veteran overlaps with the 
symptomatology associated with PTSD, the Board will consider 
that its April 1985 denial of service connection is final 
with respect to any diagnosed psychiatric disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2006).  Where it is 
determined that the veteran was engaged in combat with the 
enemy and the claimed stressor is related to such combat, the 
veteran's lay testimony regarding the claimed stressor is 
accepted as conclusive as to its actual existence, absent 
clear and convincing evidence to the contrary.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  Where, 
however, VA determines that the veteran did not engage in 
combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is not related 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's account as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).

Here, the record shows that the veteran served in Vietnam in 
the capacity of an aircraft machinist not directly involved 
in combat.  The veteran's lay testimony, by itself, is 
therefore not enough to establish the occurrence of his 
alleged stressors.  At the time of the Board's April 1985 
denial of service connection for a psychiatric disorder, 
there was no evidence of record related to the veteran's 
alleged stressors.  As noted, since that time the veteran has 
provided information, in the form of his handwritten 
statements and the statement from his fellow veteran, D.G., 
relating to his alleged stressors.  

The Board finds that this evidence is new in that it was not 
previously submitted to agency decision makers, and is also 
material because, by itself or when considered with previous 
evidence of record, it relates to an unestablished fact 
necessary to substantiate the claim, i.e., whether the 
veteran was subjected to stressors that might have caused 
PTSD.  Moreover, the new and material evidence is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior denial of the PTSD claim, and raises a 
reasonable possibility of substantiating the claim.

Thus, the Board finds that the evidence submitted is both new 
and material.  Accordingly, the veteran's claim of 
entitlement to service connection for PTSD is reopened.  
38 C.F.R. § 3.156(a).  As for the underlying claim, the Board 
will remand the reopened PTSD issue so that an attempt can be 
made to corroborate the veteran's claimed stressors.  



B.  Anxiety Disorder other than PTSD, Skin Disorder, and 
Bruxism

The veteran's claims of service connection for anxiety 
disorder, skin condition, and hypertension were denied in the 
Board's April 1985 decision.  The Board found that, 
notwithstanding that the veteran had been treated a single 
time for complaints of anxiety while in service, an acquired 
psychiatric disorder was not present in service.  The Board 
also found that several skin complaints treated in service 
were acute and transitory in nature, and resolved without 
residual disability.  Finally, the Board's April 1985 
decision found that there were no manifestations of 
hypertension during the veteran's military service.  This 
denial by the Board is final.  38 C.F.R. § 20.1100.  

In order to reopen these claims, there must be received new 
and material evidence that shows (1) a nexus between the 
veteran's currently diagnosed and claimed anxiety disorder 
(which symptoms include anxiety, depression, nervousness, and 
irritability) and his military service; (2) a nexus between 
skin complaints that have been treated since the veteran's 
military service and his in-service dermatological 
complaints; and (3) a nexus between the veteran's currently 
diagnosed hypertension and his military service.  

The newly received evidence contains evidence of diagnosis of 
and treatment for an anxiety disorder, but none of the 
evidence relates that disorder to the veteran's military 
service.  To the contrary, the newly received evidence 
strongly indicates that the veteran's disorder is 
specifically not related to his military service.  For 
example, a February 2004 VA treatment diagnosed the veteran 
with depressive disorder, not otherwise specified, and found 
that his psychosocial and environmental problems were work-
related stressors, financial difficulties, and family 
problems.  No mention was made of the veteran's military 
service.  The veteran told his readjustment counseling 
specialist in 1991 that he believed that his stress was 
created by his employment situation.  A January 2001 
treatment note indicates that the veteran was feeling 
overwhelmed by his various responsibilities, which he felt no 
one acknowledged or appreciated.  The note also discussed the 
veteran's current stress in dealing with his ex-wife with 
whom he was still currently living, with problems associated 
with raising and educating a son, and with preparing for 
upcoming income tax filing.  Treatment records from 2002 
contain several notations that show the veteran's stress was 
related to his job.  None of these records mentions the 
veteran's stresses or diagnosed depressive disorder in the 
context of his military service.

The only new evidence showing any relationship between any 
psychiatric disorder and the veteran's military service is a 
January 2001 mental health assessment that discussed the 
veteran's obsessional worries and fears as a result of his 
experiences in Vietnam.  But that assessment is related to 
the veteran's PTSD service connection claim, not his now 
separate claim for service connection for psychiatric 
disability other than PTSD.  In sum, there is nothing in the 
newly received evidence that relates the veteran's currently 
diagnosed psychoneurosis with his military service.  

Turning to the veteran's claim for service connection for a 
skin disability, the Board similarly finds that the newly 
receive evidence, while largely new, is not material.  The 
newly received records show treatment for skin disorders, 
including papules on the left thigh, lesions on the left knee 
with slight pruritus, and contact dermatitis on the right 
cheek.  However, there is no suggestion in the newly received 
treatment records of any association between these skin 
diseases and the veteran's military service.  

Regarding the veteran's hypertension, the Board finds that 
the newly received records show that he has a current 
diagnosis of hypertension, for which he is taking medication.  
However, none of these treatment records show or even suggest 
any connection between the veteran's hypertension and his 
military service.  

The Board finds that the newly received evidence regarding 
these three claims is new, in that it was not previously 
associated with the record.  However, it is not material 
because it does not relate to an unestablished fact necessary 
to substantiate the claims, i.e., whether there is a 
connection between the veteran's psychiatric disability, his 
post-service dermatological complaints, or his hypertension 
and his military service.  Moreover, it does not raise a 
reasonable possibility of substantiating these claims.  
Absent the receipt of new and material evidence, the petition 
to reopen these claims must be denied.


ORDER

New and material evidence to reopen a claim of service 
connection for PTSD has been presented; to this limited 
extent, the appeal is granted.

New and material evidence having not been received to reopen 
a claim for service connection for anxiety disorder other 
than PTSD, the appeal of this issue is denied.

New and material evidence having not been received to reopen 
a claim for service connection for a skin disability, the 
appeal of this issue is denied.

New and material evidence having not been received to reopen 
a claim for service connection for hypertension, the appeal 
of this issue is denied.


REMAND

The veteran's claim of service connection for PTSD having 
been reopened, the Board will remand in order to attempt to 
verify the veteran's claimed stressors.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  Utilizing the claimed stressor 
information submitted by the 
veteran, the RO should contact the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly 
United States Armed Services Center 
for Research of Unit Records 
(USASCRUR)) in an attempt to verify 
the veteran's alleged stressors.  

2.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issues 
remaining on appeal (service 
connection for PTSD and a claim to 
reopen entitlement to service 
connection for bruxism) in light of 
all information or evidence 
received.  (Consideration should be 
given to the claim that bruxism is 
due to PTSD.)  If any benefit sought 
is not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


